Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of S. Han et al., US 16/426,129 (May 30, 2019) are pending and have been examined on the merits.  Claims 1-6 are rejected.  Claims 7-20 are objectionable.  

Claim Objections

Improper Markush Language

Claims 7-20 are objected to because they lack the correct terminal conjunction(s) and/or recite the wrong terminal conjunction(s) in defining a Markush group (thereby improperly claiming alternatives).  See MPEP § 2173.05(h).  This objection can be obviated by using the conventional language to define Markush alternatives, i.e., either:

“wherein the alternative is selected from the group consisting of A, B, C and D”; or 
“wherein the alternative is A, B, C or D”.  See MPEP § 2173.05(h), and including using comma’s between Markush alternatives.  

For example, a portion of instant claim 8 is reproduced below with suggested amendments indicated by strike-out/underlined text.  

Ar1 and Ar2 are each independently selected from a group represented by Formula 2, hydrogen, deuterium, . . . or -P(=S)(Q1)(Q2),

Ar1 and Ar2 are each independently selected from the group consisting of a group represented by Formula 2, hydrogen, deuterium, . . . and -P(=S)(Q1)(Q2),




Numerous additional such instances of improper Markush language occur throughout 7-20.  Applicant is asked to check for and address the other instances of improper Markush language throughout the claims.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over M. Lee et al., WO 2016072690 (2016) (“Lee”)

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Lee et al., WO 2016072690 (2016) (“Lee”) (an English-language machine translation is attached as the second half of this reference).  Lee consists of 130 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references page numbers in the following format “xx/130”.  

Lee discloses an organic electric device comprising a composition in which a compound represented by the following formula (2) is mixed.  Lee at page 82/130, [50].  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Lee compound 2-73 meets each and every claim 1 limitation of:

one amine-based compound including a dinaphthofuran or dinaphthothiophene group and a pyrrole-containing condensed cyclic group

according to the following definition of this claim 1 phrase in instant specification.  

The term "amine-based compound including a dinaphthofuran or dinaphthothiophene group and a pyrrole-containing condensed cyclic group" as used herein refers to an arylamine compound including a dinaphthofuran or dinaphthothiophene group and a pyrrole-containing condensed cyclic group in one molecule. 

Specification at page 7, [0030].  The instant specification further defines the term “pyrrole-containing condensed cyclic group”.  Specification at page 6, [0027].  

Respecting the instant claim 1-4 and 6 OLED device limitations, Lee discloses an organic electric devices comprising a first electrode; a second electrode; and an organic material layer positioned between the first electrode and the second electrode and including at least one hole transport layer and a light emitting layer including a light emitting compound, wherein the hole transport layer is a compound represented by the following formula (1) in which a compound represented by the following formula (2) is mixed, and a display device including the same.  Lee at page 82/130, [50].  Thus, Lee teaches that the compound of formula (2) is contained in the hole transport layer.  See also, Lee at page 79/130, [9].  Thus Lee teaches each and every limitation of instant claims 1-4 and 6.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over M. Lee et al., WO 2016072690 (2016) (“Lee”) in further view of S. Kim et al., US 2016/0351817 (2016) (“Kim”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

M. Lee et al., WO 2016072690 (2016) (“Lee”)

Lee was discussed in detail above. 

S. Kim et al., US 2016/0351817 (2016) (“Kim”)

Kim discloses organic light-emitting device including a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode and including an emission layer, [0010] wherein the organic layer includes a first compound represented by Formula 1 and a second compound represented by Formula 2.  Kim at page 3, [0045].  Kim teaches that FIGS. 1-4 are schematic views of an organic light-emitting devices according to embodiments of the disclosure.  Kim at page 3, [0032]-[0036].  Thus Kim teaches each and every device limitation of instant claim 1.  

Respecting instant claims 2 and 6, Kim teaches that the first electrode 110 may be the anode (Kim at page 124, [0272]; the second electrode 190 may be the cathode (Kim at page 149 [04110]) and the organic layer 150 may further include a hole transport region between the first electrode 110 and the emission layer, and an electron transport region between the emission layer and the second electrode 190 (Kim at page 124, [0275]-[0276]).  Kim further teaches that the hole transport region may include at least one layer selected from a hole injection layer (HIL), a hole transport layer (HTL), an emission auxiliary layer, and an electron blocking layer (EBL). Kim still further teaches that the electron transport region may include at least one selected from a buffer layer, a hole blocking layer, an electron control layer, an electron transport layer (ETL), and an electron injection layer.  Kim at page 138, [0349].  As such, Kim teaches each and every device limitation of instant claims 2 and 6.  

Respecting instant claims 3 and 4, Kim teaches that a hole transport region (within organic layer 150) may include at least one layer selected from a hole injection layer (HIL), a hole 

Respecting instant claim 5, Kim teaches that the hole transport region may further include a charge-generation material, which may be, for example, a p-dopant. Kim further taches that the p-dopant may have a lowest unoccupied molecular orbital (LUMO) energy level of -3.5 eV or less.  Kim at page 137, [0318]-[0320].  As such, Kim teaches each and every device limitation of instant claim 5.  

In summary, Kim teaches organic light-emitting device including an active organic material in the organic/emissive layer, wherein Kim teaches each and every device limitation of instant claims 1-6.  

Claims 1-6 are Obvious Over Lee in Further View of Kim

Claims 1-6 are obvious over Lee in further view of Kim for the following reasons.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success to practice Kim’s teaching of an organic light-emitting device including a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode and including an emission layer, [0010] (according to the instant limitations of Kim discussed above) wherein the organic layer includes Lee compound 2-73.  Note that Lee compound 2-73 meets the chemical Markush group limitations of instant claims 1-6.  One of ordinary skill in the art is so motivated in view of Lee’s teaching that  efficiency is increased in the OLED devices including a compound of formula (2) in the hole transport layer.  Lee at page 120/130, [471]-[472].  



Subject Matter Free of the Art of Record

Instant claims 7-20 are considered free of the art of record.  The closest prior art is considered to M. Lee et al., WO 2016072690 (2016) (“Lee”).  As discussed in detail above Lee discloses that the following  compound is useful in OLED devices.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Instant claims 7-20 require “at least one selected from Ar1 and Ar2 is the group represented by Formula 2”, which limitation requires that dinaphthofuran or dinaphthothiophene group:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


of instant claims 7-20 be linked to at least one pyrrole-containing condensed cyclic group of formula 2 by an intermediate amine (nitrogen atom).  However, in Lee compound 2-73 the dinaphthothiophene group is directly linked to a carbazole ring (i.e., the pyrrole-containing condensed cyclic group of formula 2) and therefore does not meet the foregoing instant claim 7-20 compound limitations.  Further, neither Lee nor Lee in view Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622